Justices

 Chlef Justice
JOHN S. ANDERSON     - ADELE HEDGES

KSHISEEEPSQMZ? .  cm
ng: Essa/EN   nf  CHRISTOPHER A. PRINE

mcﬁ'ﬂslfgga 301 Fannin, Suite 245 . Phqng 713/274-2800
SHARON Mch-LY Houston, Texas 77002 Facsnmlle 713/755-9074

www.14thcoalcourts.state.b(.us

 

DATE; 31 

TO: ' /ﬂ

' FAX NUMBER:

  
 
 

FROM: . v 14"“

NUMBER OF PAGES: 3 including this sheet



MESSAGE:

 

03/23/2012 14:45 FAX 7137559074 14th Court of Appeals 1 0001

 
 
 

 

   

aaaaaaaaaaaaaaaaaaaaa
as: TX REPORT as:
assassssssssssasassaa

        
 
    
   
  
 
 

TRANSMISSION 0K

TX/RX N0 1255
RECIPIENT ADDRESS 915124805002
DESTINATION ID -

ST. TIME 03/23 14:45
TIME USE' 00'32

PAGES SENT 3

RESULT 0K

   
 

 

 

_ Justices Chlanusuca
Jon» s. Amenson ADELE HEDGES
KEM THOMPSON FROST
CHARLES SEYMORE 002k
JEFFREY V. BROWN CHRISTOPHER A. PRIME
Wng nt'Appealu I -
'rmv msromen V 301 Fannm' Suite 245 Phone 713/274-2800
'“hsﬂm“'mn'ﬁcmf$" ' - Houston, Texas 77002 Facslmlla 71317550074

www.14thooa.courts.staie.b<.us

 

DATE: 3

TO:

   

MESSAGE:

 

 

 

 

 

 

 

Jusﬂées

JOHN S. ANDERSON
KEM THOMPSON FROST
CHARLES SEYMORE
JEFFREY V. BROWN
WILLIAM J. BOYCE

Hum-1221111; anppzala

‘ TRACY CHRISTOPHER - . .
NWT,”A HILL JAMISON 301 Fanmn, Sulte 245
sHmoN MCCALLY HoOston, Texas 77002

 

DATE: / ’ /é~

7

TO:  Lll/ - 4’ 
FAXNUMBER: 3W" ﬂ '

~ /
/ I
FROM: 4‘ 11/41
NUMBER OF PAGES:  including this sheet

 ﬂ. $53 22 47/

MESSAGE:

Chlel Justice
ADELE HEDGES

Clerk
CHRISTOPHER A. PRINE

Phone 713/274-2800
Facsimile 713/755-9074
www.14thcoa.couns.state.bnus

03/23/2012 14:46 FAX 7137559074 ' 14th Court of Appeals - 0001

    

 

:tnnntnnssssnss
a: TX REPORT 2::
882222322323282888333

TRANSMISSION OK

TX/RX NO _ 125a
RECIPIENT ADDRESS ' 915124791101
DESTINATION ID

ST. TIME 03/23 14:45
TIME USE oo'ss '
PAGES SENT 3

RESULT ox

Jusuces' . '  _V ChlafJusﬂco
JOHN SmuensoN '  1-   ADELE HEDGES
@mmawsﬂu'mﬂ .  ' ' . Clerk
‘WETESM' $: 233.1": ﬂnmizmth Olnurt nf Appzaln. WWW PM
mﬁcmmpgﬁoz _ 301 Fannin, Suite 245 , Phone 71 31274-2300
SHARONMccALLY Houston; Texas  Famm 713N559°74

www.14theoa.oouns.atata.b(.us

 

DATE: / I 

,7

To: li.__ll.1l/1/ A, 
FAX.NL.JMBER: JW’ 3 ' I

. . /
I '
FROM: ' 2 [I 1’14

NUMBER OF PAGES:  including this sheet

RE:  

MESSAGE:

 

 

 

 

 

 

 

Justices .  Chlef Justice

JOHN S.ANDERSON     ' ADELE HEDGES
KEMTHOMPSON FROST  '   cm

CHARLESSEYMORE """"" ” .

JEFFREY V. BROWN   of a1“ CHRISTOPHER A PRINE

WILLIAM J. BOYCE 2n 2 _
TRACY CSR'SJOPHER 301 Fannin, Suite 245 anng 713/274-2800
'V'ARSHARMAON'knLcﬁeN Houston, Texas 77002 Facsnmlle 713/755-9074

www.14thcoa.courts.state.b:. us

 

TO: ’1’ ,  

FAX NUMBER: [/1 / . l/ /"

.FROM: _ [17(11/ [’4'

NUMBER OF PAGES  including this sheet

‘RE: Z

MESSAGE:

03/23/2012 14:48 FAX 71375459074 14th Court of Appeals I 0001

sssssssssssssssssssss
:88 TX REPORT :38
sssssssssssssssssssss

TRANSMISSION 0K

TX/RX N0 1257
RECIPIENT ADDRESS 97136550222
DESTINATION ID

ST. TIME 03/23 14:46
TIME USE 01'09

PAGES SENT ' 3

RESULT 0K

 

 

I «mm: -. . . 33 amwwa

JOHN s. Amazsan 1.    ‘ . ADELE HEDGES
mmwson FROST g \g:  4

GumBSBme - i “ ------ “ WW .
JWTSY‘J' Ema!" ﬂnm'tzmﬂi alum-t nt' Appeals WW“ Pm

M.OY .

TRACY CHR'SWPHER 4 301 Famﬁn Suite 245 I- - Phone 713/274-2800
anHAHuLJNwsON v ’ .

swan mew . mm Tex“ 77°” ‘ Mﬁmﬂiﬁiﬁu

 

NUMBER OF PAGES 3 including this sheet

RE: -  '

MESSAGE:

 

 

 

 

 

 

 

Justlces

JOHN s. ANDERSON
KEM THOMPSON FROST
' CHARLES SEYMORE
JEFFREY V. BROWN
WILLIAM J. BOYCE

lam-tutti}; nt’ Appeals

TRACY CHRISTOPHER . .
MARTHA HILL JAMISON 301 Fannm.’ SUIte 245
SHARON MCCALLY Houston, Texas 77002

 

3T0; , LIA/4 I M  .

_ .l l I '
FAXNU R:_ './4 U 1

b l’  
FROM: A / 4.44

NUMBER OF PAGES: I 5 including this Sheet

 55. 42mm dz

MESSAGE:'

Chlef Justlee
ADELE HEDGES

Clerk
CHRISTOPHER A. PRINE

Phone 713/274-2800
Fasimile 713/755-9074
w. 1 4thcoa.couns.state.b(. us

 

 

 

 

 

03/23/2012 14:49'FAX 7137559074 14th Court of Appeals 0001

 
 

sssssssssssssssssssss
888 TX REPORT :8:
sssssssssssssssssssss

 
   

TRANSMISSION'OK

TX/RX‘NO 1258
RECIPIENT ADDRESS 97133686879
DESTINATION ID _ .
IST. TIME 03/23 14:48
TIME USE 00'28

PAGES SENT 3
RESUUT ' 0K

     
 

 

 

J“‘"‘°‘ . ~ . -‘;% _ Chthuaueo
JOHN s. ANDERSON ‘ a I  q; ADELE HEDGES
KEM THOMPSON FROST - xxx:  ,

' OHNnESSEYMORE I . mummy chm
JETREYV-BROW" CHNSﬁﬁHERAJPMNE
WWW Ema-122ml; alum-t anppzaln
TRACY enmmPHER 301 12min, Suite 245 Phone 713/274-2800

mmgnﬁcwssu I Houston, Texas 77002 Facsimile 71 31755-9074

wwa4mcomcmnuAnm31xus

 

DATE; _, I ' 4&-

"To: 414.; ' /} “‘"Wﬂm -
FAX NU 'R:  I," I ‘ -

/ U/ ’.
FROM: bule ’

NUMBER OF PAGES: ' 3 including this sheet

MESSAGE!